United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.M., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0180
Issued: August 20, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 31, 2017 appellant filed a timely appeal from a May 4, 2017 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days elapsed from
OWCP’s last merit decision dated April 26, 2016, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction
over the merits of the claim.2

1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested an oral argument before the Board pursuant to section 501.5(b) of the Board’s Rules
of Procedure, 20 C.F.R. § 501.5(b). After exercising its discretion, by order dated March 15, 2018, the Board denied
the request for oral argument as it did not have jurisdiction over the merits of the case and thus, appellant’s arguments
on appeal could adequately be addressed in a decision based on a review of the case record. Order Denying Request
for Oral Argument, Docket No. 18-0180 (issued March 15, 2018).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On March 10, 2016 appellant, then a 44-year-old legal assistant, filed a traumatic injury
claim (Form CA-1) alleging that, on March 1, 2016, she fell when she was struck by copy room
door at the employing establishment and knocked off her crutches. She claimed that her right
knee, which already had a torn anterior cruciate ligament, jerked and was very sore to the touch.
Appellant listed her injury as right knee medial collateral ligament/posterior cruciate ligament tear
(MCL/PCL). She submitted illegible documents in support of her claim.
By development letter dated March 24, 2016, OWCP advised appellant that additional
information was necessary to support her claim, including further information with regard to how
the alleged incident occurred and medical information showing causal relationship between a
medical diagnosis and the alleged employment event. It afforded her 30 days to submit the
necessary evidence.
In response, appellant submitted multiple reports from Kaiser Permanente. These reports
included a February 1, 2016 report wherein Dr. Sangeeta Iyer, a Board-certified internist,
diagnosed right knee medial collateral ligament tear and obesity. Dr. Iyer indicated that appellant
should continue to use crutches. In an April 1, 2016 report, Dr. Gregory Ford, a Board-certified
orthopedic surgeon, noted that appellant was initially injured in a nonemployment injury on
January 22, 2016, and suffered exacerbation of the injury on March 1, 2016 when she fell at work.
Appellant’s diagnoses were listed as right knee PCL tear, subsequent, and right knee MCL tear,
subsequent. Dr. Ford found appellant able to work full capacity on May 18, 2016.
In a decision dated April 26, 2016, OWCP denied appellant’s claim as it determined that
she failed to meet the factual component of her claim. It noted that she had not provided additional
factual information in response to its March 24, 2016 development letter. OWCP further noted
that appellant had not submitted medical evidence to establish that a diagnosed medical condition
was causally related to the alleged work injury or event. The FECA appeal rights accompanying
the decision provided, in part, the following under appeal right number 2, entitled
“RECONSIDERATION: The request must be signed, dated and received within one
calendar year of the date of the decision.” (Emphasis in the original).
Additional medical evidence was received by OWCP after the April 26, 2016 decision.
These included reports that predated the March 1, 2016 alleged incident. In a January 25, 2016
report, Dr. Robert Miles, a Board-certified family practitioner, indicated that appellant sustained a
right knee injury three days prior when she fell on some icy steps and twisted her left knee. He
diagnosed right knee chondral injury and right knee sprain. Records indicate that appellant
continued to receive treatment for her injured right knee. In a February 12, 2016 magnetic
resonance imaging (MRI) scan, Dr. Christopher Wu, a Board-certified radiologist, interpreted an
MRI scan as evincing a full-thickness tear of the MCL and probably full-thickness tear of the PCL
at the tibial attachment. He also noted early cartilage disease in the central trochlear groove.

2

On March 8, 2016 appellant was treated by Mr. Waters and his reports were reviewed by
Dr. Mychelle Shegog, a Board-certified orthopedic surgeon. Mr. Waters noted that appellant had
her crutch knocked out from under her last week at work, causing her right knee to give out
backwards. He noted that her MRI scan showed a complete proximal MCL tear and PCL tears,
otherwise minimal damage/degeneration. Mr. Waters recommended that appellant continue to use
her crutches and indicated that he would refer her to a surgeon for evaluation. Appellant also
submitted physical therapy reports.
On May 1, 2017 appellant requested reconsideration. She submitted a statement in which
she alleged that she sent paperwork from her doctor that contained a specific statement that the
workplace injury resulted in an exacerbation of her prior injury. Appellant also stated that she
could not specify in more detail about the incident as it happened so quickly. She stated that the
“Chair of the Departmental Appeals Board” as well as her supervisor were on the scene when
emergency services came to help her off the floor. Appellant noted that her supervisor was with
her as she left the office, got into the ambulance, went to the hospital emergency department, and
that her supervisor stayed until she received the x-rays and her husband arrived. She also submitted
an e-mail form her supervisor memorializing a discussion they had relative to modified work
activity.
By decision dated May 4, 2017, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation. The Secretary of Labor may review an award
for or against payment of compensation at any time on his or her own motion or on application.
The Secretary, in accordance with facts found on review, may end, decrease, or increase the
compensation awarded, or award compensation previously refused or discontinued.3
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, section 10.607(a) of the implementing
regulation provides that an application for reconsideration must be received within one year of the
date of OWCP’s decision for which review is sought.4 Timeliness is determined by the document
receipt date (i.e., the received date in OWCP’s Integrated Federal Employees’ Compensation
system).5 When determining the one-year period for requesting reconsideration, the last day of
the period should be included unless it is a Saturday, a Sunday, or a legal holiday.6 The Board has

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.607(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

6

Id.

3

found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.7
However, OWCP will reopen a claimant’s case for merit review, notwithstanding the oneyear filing limitation, if the claimant’s application for review demonstrates clear evidence of error
on the part of OWCP in its most recent merit decision. To demonstrate clear evidence of error, a
claimant must submit evidence relevant to the issue that was decided by OWCP. The evidence
must be positive, precise, and explicit and must manifest on its face that OWCP committed an
error.8
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflicting medical opinion or establish a clear procedural
error, but it must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.9 The Board
notes that clear evidence of error is intended to represent a difficult standard.10 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error.11 It is not enough merely to establish that the evidence could
be construed so as to produce a contrary conclusion.12 This entails a limited review by OWCP of
the evidence previously of record and whether the new evidence demonstrates clear error on the
part of OWCP.13 The Board makes an independent determination as to whether a claimant has
demonstrated clear evidence of error on the part of OWCP.14
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed. A request for reconsideration must be received within one
year of the date of OWCP’s decision for which review is sought.15 As appellant’s request for
reconsideration was not received by OWCP until May 1, 2017, more than one year after the
April 26, 2016 merit decision, it was untimely filed. Appellant contends that, based on the practice
in her office, her understanding was that her reconsideration request must be mailed by
April 26, 2017. However, in the statement with regard to appellant’s FECA appeal rights that was
mailed to her with the decision, OWCP clearly noted and highlighted that any request for
7

5 U.S.C. § 81328(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989)

8

Supra note 4 § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

9

Annie L. Billingsley, 50 ECAB 210 (1998).

10

R.K., Docket No. 16-0355 (issued June 27, 2016).

11

Jimmy L. Day, 48 ECAB 652 (1997).

12

Id.

13

Id.

14

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

15

20 C.F.R. § 10.607(a).

4

reconsideration must be signed, dated, and received by OWCP within one-calendar year of the
date of the decision. Consequently, appellant must demonstrate clear evidence of error by OWCP
in its April 26, 2016 decision.
The Board also finds that appellant has not demonstrated clear evidence of error in the
April 26, 2016 merit decision. The underlying issue is whether appellant has established that the
claimed March 1, 2016 employment incident occurred as alleged -- i.e., that she in fact fell off her
crutches when she was hit by a copy room door, and that this alleged incident caused her diagnosed
conditions. The Board finds that the arguments and evidence submitted by appellant in support of
her request for reconsideration did not raise a substantial question as to the correctness of the denial
of the claim.16
The term clear evidence of error is intended to represent a difficult standard, and appellant’s
statement about her supervisor accompanying her to the hospital and that the Chairman of the
employing establishment’s appeals board was on the scene when the emergency personnel arrived
is not the type of positive, precise, and explicit argument which manifested on its face that OWCP
committed an error as it does not describe a mechanism of injury.17 Appellant’s statement and
email memorializing a conversation relative to modified work is of insufficient probative value to
shift the weight in her favor and raise a substantial question as to the correctness of the denial of
claim in OWCP’s April 26, 2016 merit decision.18
In order to demonstrate clear evidence of error, a claimant must submit evidence relevant
to the issue which was decided by OWCP.19 The only evidence submitted on reconsideration was
medical evidence. Clear evidence of error is intended to represent a difficult standard. The
submission of a detailed, well-rationalized medical report which, if submitted before the merit
decision was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error.20 The Board makes an independent determination of
whether a claimant has demonstrated clear evidence of error on the part of OWCP.21 The medical
evidence appellant submitted on reconsideration did not on its face establish that the alleged
incident caused an injury. Consequently, the medical evidence is insufficient to demonstrate clear
evidence of error.
The Board finds that appellant’s request for reconsideration does not demonstrate that
OWCP committed error when it denied appellant’s claim on April 26, 2016.22 As noted, clear

16

D.B., Docket No. 17-1197 (issued November 1, 2017).

17

Id.

18

See J.P., Docket No. 17-0053 (issued March 23, 2017).

19

B.C., Docket No. 16-1404 (issued April 14, 2017).

20

James R. Mirra, 56 ECAB 738 (2005); supra note 5 at Chapter 2.1602.5(a) (February 2016).

21

Nancy Marcano, 50 ECAB 110 (1998).

22

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

5

evidence of error is intended to represent a difficult standard and appellant has not met this standard
in this case.
For these reasons, the evidence submitted by appellant does not raise a substantial question
concerning the correctness of OWCP’s April 26, 2016 merit decision and OWCP properly
determined that appellant did not demonstrate clear evidence of error in that decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s reconsideration request, finding
that it was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated May 4, 2017 is affirmed.
Issued: August 20, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

